Case 8:20-cv-03013-CEH-AAS Document 35 Filed 08/04/21 Page 1 of 7 PageID 269




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

HILAIRE GRATTIER,

      Plaintiff,

v.                                             Case No. 8:20-cv-3013-CEH-AAS

BRITISH AIRWAYS, PLC,

      Defendant.
___________________________________/

                                       ORDER

      Plaintiff Hilaire Grattier requests that the court compel British Airways,

PLC (British Airways) to provide documents responsive to Mr. Grattier’s

request for production nos. 34-47. (Doc. 26). British Airways opposes the

motion.1 (Doc. 32).

I.    BACKGROUND

      Mr. Grattier sues British Airways and alleges he sustained serious

injuries because of severe turbulence on British Airways Flight 2167 from

London, United Kingdom to Tampa, Florida, on May 5, 2019. (Doc. 11).2 Mr.




1The court granted Mr. Grattier’s request for leave to file a reply, but he failed to do
so in the time provided. (See Docs. 33,34).

2 The transportation at issue is an “international carriage” and the rights and
liabilities of the parties are governed by the provisions of the Montreal Convention.
See El Al Israel Airlines, Ltd. v. Tseng, 119 S. Ct. 662, 669 (1999).
                                           1
Case 8:20-cv-03013-CEH-AAS Document 35 Filed 08/04/21 Page 2 of 7 PageID 270




Grattier alleges the “fasten seatbelt” sign was not illuminated during the

turbulence. (Id.).

      Mr. Grattier served requests for production of documents on British

Airways, who provided objections and responses. (Doc. 26, Ex. C). Mr. Grattier

now moves the court to overrule British Airways’ objections to request for

production nos. 34−47 and to compel production. (Doc. 26). British Airways

opposes the motion. (Doc. 32).

      These two categories of documents are at issue: (1) request for production

nos. 34 through 37, which request documents exchanged between British

Airways and several government authorities about Flight 2167; and (2) request

for production nos. 38 through 47, which request the names, personal contact

information, and citizenship status of all passengers seated in Mr. Grattier’s

row and the surrounding rows on Flight 2167. (See Docs. 26, 32).

II.   ANALYSIS

      “Parties may obtain discovery regarding any nonprivileged matter that

is relevant to any party’s claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the

amount in controversy, the parties’ relative access to relevant information, the

parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely

benefit.” Fed. R. Civ. P. 26(b)(1).

                                       2
Case 8:20-cv-03013-CEH-AAS Document 35 Filed 08/04/21 Page 3 of 7 PageID 271




      A party may move for an order compelling discovery from the opposing

party. Fed. R. Civ. P. 37(a). The party moving to compel discovery has the

initial burden of proving the requested discovery is relevant and proportional.

Douglas v. Kohl’s Dept. Stores, Inc., No. 6:15-CV-1185-Orl-22TBS, 2016 WL

1637277, at *2 (M.D. Fla. Apr. 25, 2016) (quotation and citation omitted). The

responding party must then specifically show how the requested discovery is

unreasonable or unduly burdensome. Panola Land Buyers Ass’n v. Shuman,

762 F.2d 1550, 1559-60 (11th Cir. 1985).

      A.    Request for Production Nos. 34−37

      Mr. Grattier’s request for production nos. 34 to 37 request documents

and information that British Airways exchanged with various governmental

authorities in the United States, the United Kingdom, and the European

Union about Flight 2167. (See Doc. 26, Ex. C, pp. 10-11).

      British Airways, a company organized under the laws of the United

Kingdom, is legally barred from providing these communications under U.K.

Law and Regulation (EU) No. 376/2014. Specifically, Article 15 of Regulation

of the Civil Aviation (EU) states: “Member States, the Agency and

organisations shall not make available or use the information on occurrences:

(a) in order to attribute blame or liability; or (b) for any purpose other than the

maintenance or improvement of aviation safety.” Regulation (EU) 376/2014,

art. 15.

                                        3
Case 8:20-cv-03013-CEH-AAS Document 35 Filed 08/04/21 Page 4 of 7 PageID 272




      A balancing test is used to determine whether to order discovery of

materials protected from disclosure by the laws of a foreign country. See Société

Nationale Industrielle Aerospatiale v. U.S. Dist. Ct. for the Southern Dist. of

Iowa, 482 U.S. 522, 565 (1987) (engaging in a comity analysis and declaring

that blocking statutes do not deprive an American court of the power to order

a party to produce evidence, even though the production may violate the

statute). According to British Airways, it already produced documents from its

safety reporting system about the investigation of the turbulence encounter,

including its Formal Report (FR-059 British Airways’ Corporate Safety

incident investigation report), Air Safety Report (ASR-2802) sent to the U.K.

Civil Aviation Authority, excerpts from British Airways General Procedures

manuals, data obtained from the aircraft’s Flight Data Recorder, flight

planning documents, and relevant pages from the aircraft logbook and Boeing

maintenance manuals. (Doc. 32, p. 17).

      The negative impact of British Airways compromising confidentiality in

aviation   safety   reporting   if   compelled   to   disclose   these   additional

communications is not outweighed by the potential benefit to Mr. Grattier.

Because Gratttier is already in possession of information sufficient to evaluate

British Airways’ procedures, compliance, and actions, these requests for

additional documentation are not proportional to the needs of this case.



                                         4
Case 8:20-cv-03013-CEH-AAS Document 35 Filed 08/04/21 Page 5 of 7 PageID 273




      B.    Request for Production Nos. 38−47

      Mr. Grattier’s request for production nos. 38 through 47 request the

names, personal contact information, and citizenship status of passengers

seated in Mr. Grattier’s row and the surrounding rows on Flight 2167. (See

Doc. 26, Ex. C, pp. 11-13).

      Passenger manifest information is governed by Part 243 of Title 14 of the

Code of Federal Regulations. Title 14 C.F.R. § 243.9 provides:

      (c) The contact information [for passengers on any flight] shall be
      kept confidential and released only to the U.S. Department of
      State, the National Transportation Safety Board ..., and the U.S.
      Department of Transportation pursuant to oversight of this part.
      This paragraph does not preempt other governments or
      governmental agencies that have an independent legal right to
      obtain this information.

      (d) The contact information . . . shall only be used by covered
      airlines for notification of family members or listed contacts
      following an aviation disaster. The information shall not be used
      for commercial or marketing purposes.

Despite these federal regulations, courts have held that a passenger manifest

may be discoverable under a confidentiality agreement. See, e.g., Jakobot v.

Am. Airlines, Inc., No. 10-CV-61576, 2011 WL 13214326, at *2 (S.D. Fla. May

23, 2011) (granting motion to compel production of passenger manifest).

      Mr. Grattier, however, requires the personal information for over fifty

passengers in an effort to obtain eyewitness testimony about the severe

turbulence and to identify potential witnesses. British Airways does not


                                      5
Case 8:20-cv-03013-CEH-AAS Document 35 Filed 08/04/21 Page 6 of 7 PageID 274




dispute that Flight 2167 encountered severe turbulence that constituted an

“accident” under Article 17 of the Montreal Convention. British Airways also

does not dispute that severe turbulence occurred and the fasten seatbelt sign

was not illuminated prior to the turbulence.3 Thus, the personal contact

information of surrounding passengers is unnecessary to verify this

information.

      In addition, European privacy laws such as the European General Data

Protection Directive 95/46/EC, bar British Airways from disclosing “any

processing of personal data” or by “a controller processor or in the [EU] …

regardless of whether the processing itself takes place within the [EU].” (See

Doc. 32, Ex. A). “Personal data” is defined as “any information relating to an

identified or identifiable natural person (‘data subject’).” (See Doc. 32, Ex. B).

      Disclosure of confidential passenger information for nearly fifty

passengers is not relevant or proportional to the needs of the case. Mr.

Grattier’s need for this broad number of passengers’ personal information does

not outweigh British Airways’ duty to protect the passengers’ privacy interests

under federal and European privacy laws.




3 The Captain of Flight 2167, Captain Tom Gale, testified he did not illuminate the
fasten seatbelt sign before the turbulence. (Doc. 26, Ex. B, p. 177).
                                        6
Case 8:20-cv-03013-CEH-AAS Document 35 Filed 08/04/21 Page 7 of 7 PageID 275




III.   CONCLUSION

       It is ORDERED that Mr. Grattier’s motion to compel (Doc. 26) is

DENIED.

       ENTERED in Tampa, Florida on August 4, 2021.




                                     7
